          Case 1:87-cr-00132-VSB Document 485 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             7/21/2021
UNITED STATES OF AMERICA                                  :
                                                          :
                      -v-                                 :
                                                          :               87-CR-132 (VSB)
MARK REITER,                                              :
                                                          :                    ORDER
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On April 15, 2021, I issued an Opinion & Order (“April Opinion & Order”) stating that I

would benefit from Defendant Mark Reiter (“Reiter”) receiving the assistance of counsel to more

specifically address the legal issues raised by his compassionate release motion and to

supplement the factual record of Reiter’s incarceration history, including his conditions of

confinement during the COVID-19 pandemic and his alleged rehabilitation. (Doc. 469.) On

July 16, 2021, I appointed attorney Harlan Protass to represent Reiter in connection with his

motion for compassionate release. (Doc. 484.) On or before July 27, 2021, the parties are

directed to meet and confer and to submit a proposed briefing schedule for the supplemental

briefing I requested in my April Opinion & Order.

SO ORDERED.

Dated: July 21, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
